DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action with claim amendments filed on February 24, 2021 is acknowledged.
Claims 8 and 10-21 are being examined on the merits. Claim 9 is canceled. Claims 1-7 were withdrawn, and are herein canceled. 
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Response to Office Action filed February 24, 2021.

EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. 
During a conversation conducted on March 22, 2021, Belinda Lee (Reg. No. 46,863) requested an extension of time for ONE MONTH and authorized the Director to charge Deposit Account No. 50-2620 the required fee of $110 for this extension.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Belinda Lee (Reg. No. 46,863) on March 17, 2021.
The application has been amended as follows:
In the claims: 
Claims 1-7: cancel
In claim 21, ll. 1-3: delete the words “wherein a step of immobilizing the plurality of types of nucleic acid fragments to the observation zone through the plurality of nucleic acid immobilization moieties, comprising:” and insert -- wherein immobilizing the plurality of types of nucleic acid fragments to the observation zone through the plurality of nucleic acid immobilization moieties comprises: -- therefor.

Allowable Subject Matter
The following claims are allowed: 8 and 10-21.
Claim 9, now canceled, contains allowable subject matter for the reasons already of 
record in the Final Office Action mailed November 25, 2020.
Independent claim 8 has been amended to incorporate the allowable subject matter of 
claim 9. Consequently, claim 8 and dependent claims 10-21 are allowable for the same reasons that claim 9 was indicated as having allowable subject matter in the Final Office Action mailed November 25, 2020. 

Conclusion
Claims 8 and 10-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637